Exhibit 10.1

 

EXECUTION VERSION

 

VOTING AGREEMENT

 

This VOTING AGREEMENT (this “Agreement”), is dated as of February 6, 2013, by
and among Reliance Steel & Aluminum Co., a California corporation (“Parent”) and
the stockholders of Metals USA Holdings Corp. (the “Company”) listed on the
signature pages hereto (each, a “Stockholder” and collectively, the
“Stockholders”).  Capitalized terms used herein and not otherwise defined herein
shall have the meanings ascribed to such terms in the Merger Agreement as of the
date hereof.

 

W I T N E S S E T H:

 

WHEREAS, Parent, RSAC Acquisition Corp., a Delaware corporation and wholly owned
subsidiary of Parent (“Merger Sub”), and the Company entered into an Agreement
and Plan of Merger, dated as of February 6, 2013 (the “Merger Agreement”),
providing for, among other things and subject to the terms and conditions of the
Merger Agreement, the merger of Merger Sub with and into the Company (the
“Merger”), with the Company surviving the Merger.

 

WHEREAS, as of the date hereof, each Stockholder is the record and beneficial
owner of the number of shares of Common Stock set forth on Exhibit A hereto
(together with such additional shares of Common Stock that become beneficially
owned (within the meaning of Rule 13d-3 promulgated under the Securities
Exchange Act of 1934, as amended) by such Stockholder, whether upon the exercise
of options, conversion of convertible securities or otherwise, after the date
hereof, the “Owned Shares”).

 

WHEREAS, as a condition to Parent’s willingness to enter into and perform its
obligations under the Merger Agreement, Parent has required that each
Stockholder agree, and each Stockholder has agreed, to enter into this
Agreement.

 

NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration given to each party hereto, the receipt of which is hereby
acknowledged, the parties agree as follows:

 

1.                                      Agreement to Vote.

 

1.1                               Agreement to Vote.  Each Stockholder hereby
irrevocably and unconditionally agrees that, from the date hereof until the
earlier of (a) the time that the Company Stockholder Approval has been obtained
and (b) termination of this Agreement in accordance with Section 5.1 (the
“Agreement Term”), at any meeting of the stockholders of the Company at which
the approval and adoption of the Merger Agreement and the transactions
contemplated thereby is to be voted upon, however called, or any adjournment or
postponement thereof, such Stockholder shall be present (in person or by proxy)
and vote (or cause to be voted), to the extent entitled to vote thereon, all of
its Owned Shares at such time: (i) in favor of (A) approval and adoption of the
Merger Agreement and the transactions contemplated thereby, including the Merger
and (B) the approval of any proposal to adjourn or postpone the meeting to a
later date if there are not sufficient votes for adoption of the Merger
Agreement; and (ii) against (V) any Alternative Proposal, (W) any extraordinary
dividend or distribution by the Company, (X) any material change in the capital
structure of the Company or any Subsidiary of the Company, (Y) any merger
agreement or merger (other than the Merger Agreement), consolidation,
combination, material business transaction, sale of assets, reorganization,
recapitalization, dissolution, liquidation or winding up of the Company, or any
other action or transaction involving the Company, and (Z) any amendment of the
Company’s organizational documents that, in the case of (W), (X), (Y) or (Z),
would or would reasonably be expected to materially impair the ability of Parent
or Merger Sub to complete the Merger, or that would or would reasonably be
expected to prevent, materially impede or materially delay the consummation of
the Merger.

 

--------------------------------------------------------------------------------


 

Anything herein to the contrary notwithstanding, this Section 1.1 shall not
require any Stockholder to be present (in person or by proxy) or vote (or cause
to be voted) any of its Owned Shares to amend the Merger Agreement or take any
action that results or could result in the amendment or modification, or a
waiver of a provision therein, in any such case, in a manner that (i) decreases
the amount or changes the form of the Merger Consideration or (ii) imposes any
material restrictions on or additional conditions on the payment of the Merger
Consideration to stockholders.

 

1.2                               Other Voting Rights.  Except as permitted by
this Agreement, throughout the Agreement Term, each Stockholder will continue to
hold and shall have the right to exercise all voting rights related to such
Stockholder’s Owned Shares.  For the avoidance of doubt, except as expressly set
forth in Section 1.1, nothing in this Agreement shall limit the right of each
Stockholder to vote in favor of, against, or abstain with respect to any matter
presented to the Company’s stockholders not addressed by Section 1.1.

 

1.3                               Grant of Irrevocable Proxy.  Each Stockholder
hereby irrevocably appoints Parent and any designee of Parent, and each of them
individually, as such Stockholder’s proxy and attorney-in-fact, with full power
of substitution and resubstitution, to vote at any annual or special meeting of
stockholders at which any of the matters described in Section 1.1. is to be
considered during the Agreement Term, with respect to the Owned Shares as of the
applicable record date, in each case solely to the extent and in the manner
specified in Section 1.1; provided, however, that such Stockholder’s grant of
the proxy contemplated by this Section 1.3 shall be effective if, and only if,
such Stockholder has not delivered to the Secretary of the Company, at least two
Business Days prior to the applicable meeting, a duly executed irrevocable proxy
card directing that the Owned Shares be voted in accordance with Section 1.1.
This proxy, if it becomes effective, is given to secure the performance of the
duties of such Stockholder under this Agreement, and its existence will not be
deemed to relieve such Stockholder of its obligations under Section 1.1.  This
proxy shall expire and be deemed revoked automatically at the expiration of the
Agreement Term.

 

2.                                      Representations and Warranties of
Stockholders.  Each Stockholder hereby represents and warrants to Parent as of
the date of this Agreement and as of the Company Meeting as follows:

 

2.1                               Power; Due Authorization; Binding Agreement. 
Such Stockholder has the requisite power and authority to execute and deliver
this Agreement, to perform its obligations hereunder and to consummate the
transactions contemplated hereby.  The execution and delivery of this Agreement
and the consummation by such Stockholder of the transactions contemplated hereby
have been duly and validly authorized by all necessary corporate, partnership or
other applicable action on the part of such Stockholder, and no other
proceedings on the part of such Stockholder are necessary to authorize this
Agreement or to consummate the transactions contemplated hereby.

 

2

--------------------------------------------------------------------------------


 

This Agreement has been duly and validly executed and delivered by such
Stockholder and, assuming the due and valid authorization, execution and
delivery hereof by the other parties hereto, constitutes a valid and binding
agreement of such Stockholder, enforceable against such Stockholder in
accordance with its terms, except that (i) such enforcement may be subject to
applicable bankruptcy, insolvency, reorganization, moratorium or other similar
Laws, now or hereafter in effect, relating to creditors’ rights generally and
(ii) equitable remedies of specific performance and injunctive and other forms
of equitable relief may be subject to equitable defenses and to the discretion
of the court before which any proceeding therefor may be brought.

 

2.2                               Ownership of Shares.  On the date hereof, the
Owned Shares set forth opposite such Stockholder’s name on Exhibit A hereto are
owned beneficially by such Stockholder.  Other than restrictions in favor of
Parent pursuant to this Agreement and except for such transfer restrictions of
general applicability as may be provided under the Securities Act of 1933, as
amended, or the “blue sky” Laws of the various states of the United States, and
any restrictions contained in the organizational documents of the Company, as of
the date hereof such Stockholder has, and at any stockholder meeting of the
Company held during the term of this Agreement to vote regarding approval and
adoption of the Merger Agreement, such Stockholder will have (except as
otherwise permitted by this Agreement), sole voting power and sole dispositive
power with respect to the matters set forth in Section 1.1 in respect of all of
the then Owned Shares of such Stockholder.

 

2.3                               No Conflict. The execution and delivery of
this Agreement by the Stockholder does not, and the performance of the terms of
this Agreement by the Stockholder will not, (a) require the consent or approval
of any other person pursuant to Contract binding on the Stockholder or its
properties and assets, (b) conflict with or violate any organizational document
of such Stockholder or (c) conflict with or violate or result in any breach of,
or default (with or without notice or lapse of time, or both) under any contract
to which such Stockholder is a party, except for any consent or approval that
has been obtained, made or given as of the date hereof or the failure of which
to obtain, make or give would not, or any conflict or violation which would not,
individually or in the aggregate, prevent, materially delay or impair in any
material respect the Stockholder’s ability to perform its obligations under this
Agreement.

 

2.4                               Acknowledgment.  Such Stockholder understands
and acknowledges that Parent is entering into the Merger Agreement in reliance
upon such Stockholder’s execution, delivery and performance of this Agreement.

 

3.                                      Representations and Warranties of
Parent.  Parent hereby represents and warrants to each of the Stockholders that
Parent has the requisite corporate power and authority to execute and deliver
this Agreement, to perform its obligations hereunder and to consummate the
transactions contemplated hereby.  The execution and delivery of this Agreement
and the consummation by Parent of the transactions contemplated hereby have been
duly and validly authorized by all necessary corporate action on the part of
Parent, and no other proceedings on the part of Parent are necessary to
authorize this Agreement or to consummate the transactions contemplated hereby. 
This Agreement has been duly and validly executed and delivered by Parent and,
assuming the due and valid authorization, execution and delivery hereof by the
other parties hereto, constitutes a valid and binding agreement of Parent.

 

3

--------------------------------------------------------------------------------


 

4.                                      Certain Covenants of the Stockholders.

 

4.1                               Restriction on Transfer, Proxies and
Non-Interference.  Each Stockholder hereby agrees, during the Agreement Term,
not to, directly or indirectly, (i) sell, transfer, pledge, encumber, assign or
otherwise dispose of, or enter into any contract, option or other arrangement or
understanding with respect to the sale, transfer, pledge, encumbrance,
assignment or other disposition of, or limitation on the voting rights of, any
of the Owned Shares of such Stockholder (any such action, a “Transfer”),
(ii) grant any proxies or powers of attorney with respect to the Owned Shares of
such Stockholder, deposit any such Owned Shares into a voting trust or enter
into a voting agreement with respect to any such Owned Shares, in each case with
respect to any vote on the approval and adoption of the Merger Agreement or any
other matters set forth in Section 1.1 of this Agreement or (iii) commit or
agree to take any of the foregoing actions during the term of this Agreement;
provided that, the foregoing notwithstanding, the following Transfers are
permitted: (A) Transfers of Shares to any Affiliate of the Stockholder who has
agreed in writing (the form and substance of which is reasonably acceptable to
Parent) to be bound by the terms of this Agreement; and (B) Transfers of Shares
with Parent’s prior written consent.

 

4.2                               Merger Agreement Obligations. Each Stockholder
(solely in such Stockholder’s capacity as such) agrees that it shall not, and
shall not authorize or permit any investment banker, attorney or other advisor
or representative retained by such Stockholder to act on such Stockholder’s
behalf to, directly or indirectly, (a) solicit, initiate, knowingly facilitate
or knowingly encourage (it being understood and agreed that ministerial acts
that are not otherwise prohibited by this Section 4.2 (such as answering
unsolicited phone calls) shall not be deemed to “facilitate” or “encourage” for
purposes of this Section 4.2) the submission of any Alternative Proposal,
(b) participate in any discussions or negotiations regarding an Alternative
Proposal with, or furnish any nonpublic information regarding an Alternative
Proposal to, any Person that has made or, to the Company’s Knowledge, is seeking
to make, an Alternative Proposal, except to notify such Person as to the
existence of the provisions of this Section 4.2 or (c) enter into any letter of
intent, agreement, contract or agreement in principle regarding an Alternative
Proposal; provided that the foregoing shall not restrict any Stockholder, or any
of such Stockholder’s directors, officers, employees, partners, managers,
members or Affiliates, from taking any such actions on behalf of or as a
representative of the Company to the extent authorized by the Company to take
such actions pursuant to Section 5.3(a) or Section 5.3(e) of the Merger
Agreement.

 

4.3                               No Limitations on Actions.  Parent expressly
acknowledges that each Stockholder is entering into this Agreement solely in its
capacity as the beneficial owner of the applicable Owned Shares and this
Agreement shall not limit or otherwise affect the actions or fiduciary duties of
such Stockholder, or any affiliate, trustee, beneficiary, settlor, employee or
designee of such Stockholder or any of its affiliates (collectively,
“Affiliates”) in its capacity, if applicable, as a director of the Company. 
Parent shall not assert any claim that any action taken by a Stockholder or any
of its Affiliates in its capacity as a director of the Company violates any
provision of this Agreement.

 

4.4                               Further Assurances.  From time to time, at the
reasonable request of Parent and without further consideration, each Stockholder
shall execute and deliver such additional documents and take all such further
action as may be reasonably necessary or desirable to comply with its
obligations under this Agreement.

 

4.5                               Appraisal and Dissenters’ Rights.  The
Stockholders hereby irrevocably and unconditionally waive any and all rights
that may arise with respect to the Merger or any of the transactions
contemplated by the Merger Agreement to demand appraisal of any Owned Shares
(including, without limitation, under Section 262 of the DGCL) or any rights
that the Stockholder may have to dissent from the Merger.

 

4

--------------------------------------------------------------------------------


 

5.                                      Miscellaneous.

 

5.1                               Termination of this Agreement.  This
Agreement, and all obligations, terms and conditions contained herein, shall
automatically terminate without any further action required by any person upon
the earliest to occur of: (a) the termination of the Merger Agreement in
accordance with its terms and (b) the Effective Time.  In addition to the
foregoing, this Agreement may be terminated (i) at any time by written consent
of the parties hereto or (ii) by the Stockholders upon written notice to the
Parent at any time following (A) a Change of Recommendation or (B) the making of
any change, by amendment, waiver or other modification to any provision of the
Merger Agreement that (1) decreases the amount or changes the form of the Merger
Consideration or (2) imposes any material restrictions on or additional
conditions on the payment of the Merger Consideration to stockholders.

 

5.2                               Effect of Termination.  In the event of
termination of this Agreement pursuant to Section 5.1, this Agreement shall
become void and of no effect with no liability on the part of any party hereto;
provided, however, no such termination shall relieve any party hereto from any
liability for any breach of this Agreement occurring prior to such termination
and the provisions of this Article 5, including Section 5.11, shall survive any
such termination.

 

5.3                               Entire Agreement; Assignment.  This Agreement
constitutes the entire agreement among the parties with respect to the subject
matter hereof and supersedes all other prior agreements and understandings, both
written and oral, among the parties with respect to the subject matter hereof. 
Other than as set forth in Section 5.4, nothing in this Agreement, express or
implied, is intended to or shall confer upon any person other than the parties
hereto any rights or remedies hereunder.  This Agreement shall not be assigned
by operation of law or otherwise and shall be binding upon and inure solely to
the benefit of each party hereto.

 

5.4                               Amendments and Waivers; Third Party
Beneficiary.  This Agreement may only be amended or waived if, and only if, such
amendment or waiver is in writing and signed, in the case of an amendment, by
each of the parties hereto, or in the case of a waiver, by the party against
whom the waiver is to be effective.  The parties hereto expressly agree that the
Company is intended to, and shall, be a third party beneficiary of the covenants
and agreements of the parties hereto, which covenants and agreements shall not
be amended, modified or waived without the prior written consent of the Company.
The foregoing notwithstanding, no failure or delay by the Company or Parent in
exercising any right hereunder shall operate as a waiver thereof nor shall any
single or partial exercise thereof preclude any other or further exercise of any
other right hereunder.

 

5

--------------------------------------------------------------------------------


 

5.5                               Notices.  Any notice required to be given
hereunder shall be sufficient if in writing, and sent by facsimile transmission
(provided that any notice received by facsimile transmission or otherwise at the
addressee’s location on any Business Day after 5:00 p.m. (addressee’s local
time) shall be deemed to have been received at 9:00 a.m. (addressee’s local
time) on the next Business Day), by reliable overnight delivery service (with
proof of service), hand delivery or certified or registered mail (return receipt
requested and first-class postage prepaid), addressed as follows:

 

If to any Stockholder:

 

c/o Apollo Investment Fund V, L.P.
One Manhattanville Road, Suite 201
Purchase, NY 10577
Fax No.:  (914) 694-8033

 

with a copy to:

 

Apollo Management V, L.P.
9 West 57th Street, 43rd Floor
New York, New York 10019

Fax No.:  (646) 607-0539
Attn:   John Suydam

 

and with a copy to:

 

Wachtell, Lipton, Rosen & Katz
51 West 52nd Street
New York, New York 10019

Fax No.:  (212) 403-2000
Attn:                    Andrew J. Nussbaum, Esq.
                                                Mark Gordon, Esq.

 

If to the Company:

 

Metals USA Holdings Corp.
2400 E. Commercial Blvd., Suite 905

Fort Lauderdale, Florida 33308

Fax No.:  954-202-0271
Attn:                    Robert McPherson, Chief Financial Officer
                                                William A. Smith II, Esq.,
Senior Vice President, Chief Legal Officer

 

Email:            robert_mcpherson@metalsusa.com
                                                wsmith@metalsusa.com

 

with a copy to:

 

Wachtell, Lipton, Rosen & Katz
51 West 52nd Street
New York, New York 10019

Fax No.:  (212) 403-2000
Attn:                    Andrew J. Nussbaum, Esq.
                                                Mark Gordon, Esq.

 

6

--------------------------------------------------------------------------------


 

If to Parent:

 

Reliance Steel & Aluminum Co.
350 South Grand Avenue, Suite 5100

Los Angeles, California 90071
Fax No.:  (213) 687-8792
Attn:                    Karla Lewis, Executive Vice President and Chief
Financial Officer
                                                Kay Rustand, Vice President,
General Counsel and Corporate Secretary

 

Email:            klewis@rsac.com
                                                krustand@rsac.com

 

with a copy to:

 

Davis Polk & Wardwell LLP
1600 El Camino Real
Menlo Park, California 94025
Fax No.:  650-752-3618
Attn:                    Alan Denenberg
                                                Martin Wellington

 

Email:            Alan.Denenberg@davispolk.com
                                                Martin.Wellington@davispolk.com

 

or to such other address as any party shall specify by written notice so given,
and such notice shall be deemed to have been delivered as of the date so
telecommunicated, personally delivered or received.  Any party to this Agreement
may notify any other party of any changes to the address or any of the other
details specified in this paragraph; provided, however, that such notification
shall only be effective on the date specified in such notice or two (2) Business
Days after the notice is given, whichever is later.  Rejection or other refusal
to accept or the inability to deliver because of changed address of which no
notice was given shall be deemed to be receipt of the notice as of the date of
such rejection, refusal or inability to deliver.

 

5.6                               Governing Law; Jurisdiction; Waiver of Jury
Trial.

 

(a)                                 This Agreement shall be governed by and
construed in accordance with the laws of the State of Delaware, without giving
effect to any choice or conflict of law provision or rule (whether of the State
of Delaware or any other jurisdiction) that would cause the application of the
laws of any jurisdiction other than the State of Delaware.  In addition, each of
the parties hereto irrevocably agrees that any legal action or proceeding with
respect to this Agreement and the rights and obligations arising hereunder, or
for recognition and enforcement of any judgment in respect of this Agreement and
the rights and obligations arising hereunder brought by the other party hereto
or its successors or assigns, shall be brought and determined exclusively in the
Delaware Court of Chancery and any state appellate court therefrom within the
State of Delaware (or, if the Delaware Court of Chancery declines to accept
jurisdiction over a particular matter, any state or federal court within the
State of Delaware).  Each of the parties hereto hereby irrevocably submits with
regard to any such action or proceeding for itself and in respect of its
property, generally and unconditionally, to the personal jurisdiction of the
aforesaid courts and agrees that it will not bring any action relating to this
Agreement or any of the transactions contemplated by this Agreement in any court
other than the aforesaid courts.

 

7

--------------------------------------------------------------------------------


 

Each of the parties hereto hereby irrevocably waives, and agrees not to assert
as a defense, counterclaim or otherwise, in any action or proceeding with
respect to this Agreement, (i) any claim that it is not personally subject to
the jurisdiction of the above named courts for any reason other than the failure
to serve in accordance with this Section 5.6, (ii) any claim that it or its
property is exempt or immune from the jurisdiction of any such court or from any
legal process commenced in such courts (whether through service of notice,
attachment prior to judgment, attachment in aid of execution of judgment,
execution of judgment or otherwise) and (iii) to the fullest extent permitted by
the applicable Law, any claim that (x) the suit, action or proceeding in such
court is brought in an inconvenient forum, (y) the venue of such suit, action or
proceeding is improper or (z) this Agreement, or the subject matter hereof, may
not be enforced in or by such courts.

 

(b)                                 WITHOUT LIMITING SECTION 5.6(A), EACH OF THE
PARTIES TO THIS AGREEMENT HEREBY IRREVOCABLY WAIVES ANY AND ALL RIGHT TO A TRIAL
BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR RELATING TO
THIS AGREEMENT, THE TRANSACTIONS CONTEMPLATED HEREBY, THE MERGER AGREEMENT OR
THE TRANSACTIONS CONTEMPLATED THEREBY.  EACH PARTY MAKES THIS WAIVER VOLUNTARILY
AND SUCH PARTY HAS BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS CONTAINED IN THIS SECTION 5.6(B).

 

5.7                               Specific Performance; Exclusive Remedy.

 

(a)                                 The parties agree that irreparable damage
would occur in the event that any of the provisions of this Agreement were not
performed in accordance with their specific terms or were otherwise breached. 
Each party agrees that in the event of any breach or threatened breach by any
other party of any covenant or obligation contained in this Agreement, the
non-breaching party shall be entitled (in addition to any other remedy that may
be available to it whether in law or equity, including monetary damages) to seek
to obtain (i) a decree or order of specific performance to enforce the
observance and performance of such covenant or obligation, and (ii) an
injunction restraining such breach or threatened breach.

 

(b)                                 Each party further agrees that (x) it will
not oppose the granting of an injunction, specific performance and other
equitable relief as provided herein on the basis that the other party has an
adequate remedy at law or an award of specific performance is not an appropriate
remedy for any reason at law or equity and (y) no other party or any other
Person shall be required to obtain, furnish or post any bond or similar
instrument in connection with or as a condition to obtaining any remedy referred
to in this Section 5.7, and each party irrevocably waives any right it may have
to require the obtaining, furnishing or posting of any such bond or similar
instrument.  Anything in this Agreement to the contrary notwithstanding, Parent
hereby agrees that specific performance or injunctive relief pursuant to this
Section 5.7 shall be its sole and exclusive remedy with respect to breaches or
threatened breaches by any Stockholder in connection with this Agreement, and
neither Parent nor any of its Affiliates may pursue or accept any other form of
relief (including monetary damages) that may be available for breach of this
Agreement

 

5.8                               Counterparts; Effectiveness.  This Agreement
may be executed in two or more consecutive counterparts (including by
facsimile), each of which shall be an original, with the same effect as if the
signatures thereto and hereto were upon the same instrument, and shall become
effective when one or more counterparts have been signed by each of the parties
and delivered (by telecopy or otherwise) to the other parties.

 

8

--------------------------------------------------------------------------------


 

5.9                               Headings.  Headings of the Articles and
Sections of this Agreement are for convenience of the parties only and shall be
given no substantive or interpretive effect whatsoever.

 

5.10                        Severability.  Any term or provision of this
Agreement which is invalid or unenforceable in any jurisdiction shall, as to
that jurisdiction, be ineffective to the sole extent of such invalidity or
unenforceability without rendering invalid or unenforceable the remainder of
such term or provision or the remaining terms and provisions of this Agreement
in any jurisdiction.  If any provision of this Agreement is so broad as to be
unenforceable, such provision shall be interpreted to be only so broad as is
enforceable.

 

5.11                        Non-Recourse.

 

(a)                                 Anything that may be expressed or implied in
this Agreement notwithstanding, each of the parties hereto covenants,
acknowledges and agrees that no person other than the parties to this Agreement
shall have any liability or obligation hereunder and that, (i) the fact that any
Affiliate of any of the parties to this Agreement may be a partnership or
limited liability company notwithstanding, no recourse hereunder or under any
documents or instruments delivered in connection herewith shall be had against
any former, current or future direct or indirect director, officer, employee,
agent, partner, manager, member, securityholder, Affiliate, stockholder,
controlling Person, assignee or representative of the parties hereto under this
Agreement or under the Merger Agreement (any such person or entity, other than
the parties to this Agreement, or their assignees under this Agreement or the
Merger Agreement, a “Related Party”) or any Related Party of any of such
parties’ Related Parties (including, without limitation, in respect of any
liabilities or obligations arising under, or in connection with, any claim,
including, without limitation, any claim of breach of a party’s obligations
under the Merger Agreement and the transactions contemplated thereby or under
this Agreement and the transactions contemplated hereby) whether by the
enforcement of any judgment or assessment or by any legal or equitable
proceeding, or by virtue of any statute, regulation or other applicable Law, and
(ii) no personal liability whatsoever will attach to, be imposed on or otherwise
incurred by any Related Party of any of the parties to this Agreement or any
Related Party of any of such parties’ Related Parties under this Agreement or
for any claim based on, in respect of, or by reason of the transactions
contemplated hereby or contemplated by the Merger Agreement, or by the creation
of such transactions.  Nothing in this Agreement, express or implied, is
intended to or shall confer upon any person, other than the parties to this
Agreement, any right, benefit or remedy of any nature whatsoever under or by
reason of this Agreement.

 

5.12                        Interpretation.  When a reference is made in this
Agreement to an Article or Section, such reference shall be to an Article or
Section of this Agreement unless otherwise indicated.  Whenever the words
“include,” “includes” or “including” are used in this Agreement, they shall be
deemed to be followed by the words “without limitation.”  The words “hereof,”
“herein” and “hereunder” and words of similar import when used in this Agreement
shall refer to this Agreement as a whole and not to any particular provision of
this Agreement.  All terms defined in this Agreement shall have the defined
meanings when used in any certificate or other document made or delivered
pursuant thereto unless otherwise defined therein.  The definitions contained in
this Agreement are applicable to the singular as well as the plural forms of
such terms and to the masculine as well as to the feminine and neuter genders of
such terms.

 

9

--------------------------------------------------------------------------------


 

Any agreement, instrument or statute defined or referred to herein or in any
agreement or instrument that is referred to herein means such agreement,
instrument or statute as from time to time amended, modified or supplemented,
including (in the case of agreements or instruments) by waiver or consent and
(in the case of statutes) by succession of comparable successor statutes and
references to all attachments thereto and instruments incorporated therein. 
Each of the parties has participated in the drafting and negotiation of this
Agreement.  If an ambiguity or question of intent or interpretation arises, this
Agreement must be construed as if it is drafted by all the parties, and no
presumption or burden of proof shall arise favoring or disfavoring any party by
virtue of authorship of any of the provisions of this Agreement.

 

[remainder of page intentionally blank]

 

10

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Voting Agreement to be
duly executed as of the day and year first above written.

 

 

PARENT:

 

 

 

RELIANCE STEEL & ALUMINUM CO.

 

 

 

 

 

By:

/s/ David H. Hannah

 

Name: David H. Hannah

 

Title: Chairman and Chief Executive Officer

 

 

 

 

 

By:

/s/ Karla Lewis

 

Name: Karla Lewis

 

Title: Executive Vice President and Chief Financial Officer

 

 

 

 

 

STOCKHOLDERS:

 

 

 

 

 

APOLLO INVESTMENT FUND V, L.P.

 

 

 

By:

Apollo Advisors V, L.P.,

 

 

its general partner

 

 

 

By:

Apollo Capital Management V, Inc.,

 

 

its general partner

 

 

 

By:

/s/ Laurie Medley

 

Name: Laurie Medley

 

Title: Vice President

 

 

 

APOLLO OVERSEAS PARTNERS V, L.P.

 

 

 

By:

Apollo Advisors V, L.P.,

 

 

its managing partner

 

 

 

By:

Apollo Capital Management V, Inc.,

 

 

its general partner

 

 

 

By:

/s/ Laurie Medley

 

Name: Laurie Medley

 

Title: Vice President

 

 

 

 

 

APOLLO NETHERLANDS PARTNERS V (A), L.P.

 

 

 

By:

Apollo Advisors V, L.P.,

 

 

its managing partner

 

 

 

By:

Apollo Capital Management V, Inc.,

 

 

its general partner

 

 

 

By:

/s/ Laurie Medley

 

Name: Laurie Medley

 

Title: Vice President

 

SIGNATURE PAGE TO VOTING AGREEMENT

 

--------------------------------------------------------------------------------


 

 

APOLLO NETHERLANDS PARTNERS V (B), L.P.

 

 

 

By:

Apollo Advisors V, L.P.,

 

 

its managing partner

 

 

 

By:

Apollo Capital Management V, Inc.,

 

 

its general partner

 

 

 

By:

/s/ Laurie Medley

 

Name: Laurie Medley

 

Title: Vice President

 

 

 

 

 

APOLLO GERMAN PARTNERS V GMBH & CO. KG

 

 

 

By:

Apollo Advisors V, L.P.,

 

 

its managing limited partner

 

 

 

By:

Apollo Capital Management V, Inc.,

 

 

its general partner

 

 

 

By:

/s/ Laurie Medley

 

Name: Laurie Medley

 

Title: Vice President

 

SIGNATURE PAGE TO VOTING AGREEMENT

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

METALS USA HOLDINGS CORP. COMMON STOCK OWNERSHIP

 

Stockholder

 

Number of Common Shares Owned

 

Apollo Investment Fund V, L.P.

 

16,923,944

 

Apollo Overseas Partners V, L.P.

 

2,222,650

 

Apollo Netherlands Partners V (A), L.P.

 

233,078

 

Apollo Netherlands Partners V (B), L.P.

 

164,257

 

Apollo German Partners V GmbH & Co. KG

 

184,721

 

Total

 

19,728,650

 

 

--------------------------------------------------------------------------------